i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00774-CV

                                           IN RE Alan URESTI
                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 16, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 3, 2009, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP .

P. 52.8(a).

                                                               PER CURIAM




           1
         … This proceeding arises out of Cause No. 1995-CI-13445, pending in the 150th Judicial District Court, Bexar
County, Texas, the Honorable Janet Littlejohn presiding.